Citation Nr: 1759662	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-00 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right wrist disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that declined to reopen the previously denied claim of service connection for a right wrist disability.  

In October 2014, the Board reopened the claim and remanded the case for further evidentiary development.  In June 2015, the Board remanded the case for further evidentiary development.  In January 2016, the Board requested a VHA medical expert opinion from a VA orthopedic surgeon, which was obtained in March 2016.  In June 2016, the Board remanded the case for further evidentiary development and to provide the AOJ the opportunity to review additional evidence in the first instance.  In July 2017, the Board remanded the case under Stegall v. West, 11 Vet. App. 268, 271 (1998), and the case is again before the Board for further appellate proceedings.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the September 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In an October 2017 rating decision, the RO denied entitlement to service connection for hearing loss and tinnitus, and in November 2017 the Veteran submitted a timely notice of disagreement against this determination.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged receipt of the Veteran's notice of disagreement and that appropriate action in this appeal is pending at the RO.  This situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement had not been recognized by the RO).  As the record reflects that the notice of disagreement has been recognized and that additional action is pending, a remand of the issue pursuant to Manlincon is not warranted with regard to this issue. 


FINDING OF FACT

The Veteran's current right wrist disability did not manifest in service or to a compensable degree within the first post-service year, and such disability is not etiologically related to service.

CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by service, and service connection for such disability may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In June 2016, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion from a hand surgeon or an orthopedic surgeon who did not render the December 2014 and October 2015 VA medical opinions to determine the etiology of the Veteran's right wrist disability.  VA obtained such an opinion in October 2016 from Dr. P. L., and Dr. P. L. provided the requested information.  However, the Board specifically directed the AOJ to obtain a VA medical opinion from a hand surgeon or an orthopedic surgeon, but instead the October 2016 VA medical opinion was rendered by a Doctor of Osteopathy, as the Veteran's representative noted in the June 2017 Post-Remand Brief.  Thus, in July 2017, the Board remanded the claim under Stegall v. West, 11 Vet. App. 268, 271 (1998) to obtain a new VA medical opinion consistent with the June 2016 remand directives.  The AOJ obtained such a medical opinion in October 2017, and the opinion was rendered by the requested medical expert and provided the requested medical information.  The claim was then readjudicated in a December 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board acknowledges the Veteran's representative's argument in the December 2017 Appellant's Post-Remand Brief that the VA did not obtain an adequate medical opinion that could be relied upon by the rating authority to evaluate the Veteran's disability.  However, this argument is without merit, as the claim on appeal is for entitlement to service connection, and not one of entitlement to an increased rating, and therefore VA need not obtain a VA medical opinion that is adequate for rating purposes.  The Veteran's representative also argued that VA did not obtain an adequate medical opinion because the VA examiner did not discern the etiology of the Veteran's claimed disability.  However, this argument is without merit, as there is no requirement that a VA examiner must discern the etiology of a claimed disability after a VA examiner has opined that the claimed disability is not etiologically related to service.  As discussed below, VA has obtained multiple VA medical opinions that provides information to answer the medical question of whether the Veteran's current disability manifested in service or within the first post-service year, or is otherwise etiologically related to service.  With such medical opinions, the Board can render an informed decision as to service connection.  For these reasons, the August 2017, October 2016, and September 2015 VA medical opinions, upon which the Board relies below, are not rendered inadequate.  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim for service connection for the wrist disability.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and carpal tunnel syndrome (an organic disease of the nervous system) are both "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, arthritis or carpal tunnel syndrome becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Veteran contends that he has a current right wrist disability that began in service or is related to an in-service wrist drop.  The medical evidence shows that the Veteran has been diagnosed during the appeal period with arthritis and carpal tunnel syndrome of the right wrist.  See e.g., December 2014 VA examination (diagnosing arthritis); September 2015 VA examination (diagnosing carpal tunnel syndrome); private treatment record from Bone and Joint Clinic dating from April 2016 to November 2016 (diagnosing right wrist pain and slackness from osteoarthritis and right carpal tunnel syndrome).  The Veteran's service treatment records show the Veteran was treated for wrist drop manifested by symptoms of weakness of the flexors and extensors and was provided a wrist splint.  See April 1959 service treatment records.  

The Board acknowledges that the Veteran is competent to report his symptoms and observations, to include reports of continuing right wrist symptoms since service, and the Board finds that these reports are credible.  Specifically, the Veteran reported that he had pain and right hand and wrist weakness, to include weakness of grip, that began soon after his in-service wrist drop and that have continued since service.  The Veteran reported that he did not seek further therapy for the right wrist right after receiving treatment in service because it was not severe enough then, and he was told that the only thing he could do for it was exercise; however, the problem never resolved and therefore he returned to treatment in the 1980s.  See e.g., December 1981 Form 9; November 1989 Veteran statement. The Veteran also reported that though he complained of continuing symptoms, for many years his doctors were unable to diagnosis the problem.  See e.g., March 1981 VA examination; June 1983 Veteran statement; March 1987 Veteran statement (reporting weakness, pain, clumsiness, and numbness since service); April 2010 VA examination; April 2010 notice of disagreement.  The Veteran also submitted lay statements from others who testify as to their observations of the Veteran's long history of right wrist and hand problems, and the Board finds these lay statements credible.  See December 1980 lay statements.

However, the Board finds that the determinations as to nature, onset, and etiology of the Veteran's current right wrist disability, diagnosed as arthritis and carpal tunnel syndrome, are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his current right wrist disability began in service and is related to service, to include his in-service right wrist disability, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that his current right wrist disability, diagnosed as arthritis and carpal tunnel syndrome, began in service and is related to his in-service right wrist drop, and that his symptoms since service constitute manifestations of his current disability, have no probative value.

Here, the preponderance of the evidence is against a finding that the Veteran's current right wrist disability, diagnosed as arthritis and carpal tunnel syndrome (CTS), manifested in service or to a compensable degree within the first post-service year, or that such disability is otherwise etiologically related to service.  

Regarding carpal tunnel syndrome, the September 2015 VA medical opinion from a VA neurologist, Dr. B., has high probative value because it was rendered by a neurologist who has the requisite expertise to render an opinion as to etiology of a neurological disorder such as carpal tunnel syndrome, she reviewed the claims file, she supported her opinion with clinical rationale, she rendered her opinion on the Veteran's lay statements, and she covered all relevant bases, to include addressing relevant conflicting medical evidence.  

In the September 2015 VA medical opinion, Dr. B. opined that the Veteran's CTS did not manifest in service or within the first post-service year, nor is the CTS otherwise etiologically related to service, to include as to due to the Veteran's wrist drop and use of a wrist splint in service.  Dr. B. explained that the Veteran did not have symptoms of CTS in service, and Dr. B. noted that the Veteran's CTS was not diagnosed until about 40 years after service.  Dr. B. stated that the Veteran's symptoms of wrist drop in service would involve an entirely different nerve, i.e., the radial nerve, and is unrelated to CTS.  Dr. B. noted that the in-service documentation of weakness of flexor muscles is also not a usual symptom of CTS, since only the thumb muscles might be affected by CTS.  Dr. Burris added that any weakness of flexor muscles of the wrist would not have been due to CTS, as wrist flexors, even if innervated by the median nerve, are not involved in CTS. Dr. B. also opined that the Veteran's prescribed wrist splint would have extended up to the base of the palm or farther, as this splint was prescribed to relieve wrist drop in service.  Dr. B. opined that this wrist splint did not result in the Veteran's CTS, as his cock-up wrist splint would, if anything, alleviate the symptoms of CTS.  Dr. Burris also noted that the Veteran's symptoms of wrist drop were noted to be improved in subsequent service treatment records consistent with no worsening of his problem due to a splint.  Dr. B. stated that the Veteran's CTS, diagnosed and identified by medical professionals over 40 years after service, would not be related to such a remote event occurring in service or a remote wearing of a wrist splint extending up to the base of the palm.  

The Board acknowledges that an April 2010 VA medical opinion, Dr. P. diagnosed the Veteran with carpal tunnel syndrome and noted that if the Veteran's in-service wrist splint had extended up to the base of the palm, then it could have put some pressure over the median nerve at the wrist and possibly resulted in carpal tunnel syndrome.  However, the notation that the Veteran's wrist splint "possibly resulted in carpal tunnel syndrome" has little probative value, as the use of terms like "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Therefore, this April 2010 VA medical opinion is outweighed by the September 2015 VA medical opinion, which shows that the Veteran's right wrist splint did not cause his current carpal tunnel syndrome.  

Regarding arthritis, the August 2017 VA medical opinion has high probative value because it was rendered by a physician, Dr. R. M., who has the requisite expertise to render an opinion as to etiology of a wrist orthopedic disability, he reviewed the claims file, he supported his opinion with clinical rationale, he rendered his opinion on the Veteran's lay statements, and he covered all relevant bases.  Dr. R. M. also based his opinion on review of the Veteran's complex history of various right wrist diagnoses.  Dr. R. M.'s opinion is not contradicted by the extensive remaining competent medical evidence of record. 

In the August 2017 VA medical opinion, Dr. R. M. opined that the Veteran's current right wrist arthritis did not manifest in service or within the first post-service year, and that such arthritis is not etiologically related to the Veteran's in-service right wrist injury.  Dr. R. M. noted the Veteran's in-service right wrist drop, and acknowledged the Veteran's report that his pain continued in service and since service and slowly worsened until he was seen in 1981 for wrist pain.  Dr. R. M. also stated that arthritis was not shown on x-ray until 1988, and he noted that cystic degeneration was noted in 1999.  Dr. R. M. noted that the Veteran has continued to complain of wrist pain and was suggested to have Keinbock's Disease because of the cystic change of the lunate bone with probably avascular necrosis.  Dr. R. M. explained that because of the time between the in-service injury and the continued complaints with later x-ray changes, the present disability of arthritis is not related to the in-service wrist injury.  

Further, the October 2016 VA medical opinion has high probative value because it was rendered by a physician, Dr. P. L., who has the requisite expertise to render an opinion as to etiology of a wrist orthopedic disability, he reviewed the claims file, he supported his opinion with clinical rationale, he rendered his opinion on the Veteran's lay statements, and he covered all relevant bases.  Dr. P. L. also based his opinion on review of the Veteran's complex history of various right wrist diagnoses.  Dr. P. L.'s opinion is not contradicted by the extensive remaining competent medical evidence of record.   In the October 2016 VA medical opinion, Dr. P. L. also opined that the Veteran's current right wrist disability did not manifest in service, to a compensable degree within the first post-service year, and such disability is not otherwise related to service.  Dr. P. L. also noted the Veteran's history of wrist drop in-service, his reported symptoms continuing since onset in service, and his medical history of multiple diagnosed wrist disorders.  Dr. P. L. also explained that because of the time between service and x-ray changes, the current right wrist arthritis did not manifest in service or within the first-service year and is not related to service, to include the Veteran's in-service wrist drop. 

On review, and given the above August 2017, October 2016, and September 2015 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current right wrist disability, diagnosed as arthritis and CTS, manifested in service or within the first post-service year.  The Board acknowledges the Veteran's competent and credible lay reports of continuing symptoms since service.  However, his lay opinion that such symptoms were manifestations of his current disability is outweighed by the above highly probative competent medical evidence that shows that the Veteran's arthritis and CTS did not manifest until years after service.  The Board also notes that in the discharge examination performed in July 1960, the Veteran's upper extremities are objectively noted as normal by the medical provider.  The Board also notes that on VA examination in October 1960, on physical examination, testing of the right upper extremity rendered negative results.  On review, and given the highly probative August 2017, October 2016, and September 2015 VA medical opinions, the preponderance of the evidence is against a finding of a combination of manifestations sufficient to identify either right wrist arthritis or CTS as manifesting in service or within the post-service year, and the preponderance of the evidence is against a finding of continuity of right wrist arthritis or CTS symptomatology since service.  For these reasons, the Veteran's right wrist arthritis and CTS are not entitled to the presumption of service connection on the basis of chronicity.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Also, on review, and given the above August 2017, October 2016, and September 2015 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's current right wrist disability, diagnosed as arthritis and CTS, is etiologically related to service.  The August 2017, October 2016, and September 2015 VA medical opinions respectively show that the Veteran's arthritis and CTS are not related to his in-service right wrist drop.  There is no lay argument and no indication in the record that the Veteran's current right wrist disability is otherwise related to service.  Thus, a relationship between the Veteran's current right wrist disability and service is not shown, and service connection is not warranted on a direct basis for the same.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right wrist disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


